Judgment, Supreme Court, New York County, entered September 19, 1972, unanimously reversed, on the law and on the facts, and a new trial granted solely on the issue of damages with $60 costs and disbursements of this appeal to abide the event, unless the plaintiff-respondent within 20 days of service upon him by the defendant-appellant of a copy of the order entered hereon, with notice of entry, serves and files in the office of the Clerk of the trial court a written stipulation consenting to reduce the verdict to $75,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment as so amended and reduced is affirmed, without costs and without disbursements. In our opinion, the verdict was excessive to the extent indicated. Concur — Markewich, J. P., Nunez, Kupferman, Lane and Tilzer, JJ.